Citation Nr: 1142952	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  06-37 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for residuals of ruptured appendix.

3.  Entitlement to service connection for elevated cholesterol.

4.  Entitlement to service connection for a blood clot of the left leg.

5.  Entitlement to service connection for a mental condition.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for skin cancer.

8.  Entitlement to nonservice-connected pension.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1972 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2005 and December 2005 rating decisions by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The issues have been characterized as indicated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claims.

Service Connection Claims

On his December 2006 VA Form 9, the Veteran requested a Travel Board hearing at the RO before a Veterans Law Judge.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2011).

A July 19, 2011 letter notified the Veteran and his former representative that he had been scheduled for a Travel Board hearing at the RO before a Veterans Law Judge on August 17, 2011.  The Veteran's current representative (whom the Veteran appointed in March 2011) did not receive this notice letter.

In a July 27, 2011 statement, the Veteran informed VA that he could not appear at the August 17 hearing due to being incarcerated.  He stated that he informed his current representative that the time and place of this scheduled hearing would either be set for an "extended date," or his representative would comply with the scheduled hearing and would notify the Veteran of the results.

Neither the Veteran nor his representative reported to the scheduled August 17 Travel Board hearing.

In an August 22, 2011 statement, the Veteran stated that since he had not heard from his representative regarding any results of the scheduled August 17 hearing, he felt that a postponement was necessary.  He noted that he had met the 15-day time limit for filing a motion for a new hearing.

The Veteran must be scheduled for a Travel Board hearing at the RO before a Veterans Law Judge for the issues of entitlement to service connection for a back injury, residuals of ruptured appendix, elevated cholesterol, a blood clot of the left leg, a mental condition, hypertension, and skin cancer.  The Veteran and his current representative should be notified by letter of the date, time, and place of that hearing.

Nonservice-Connected Pension Claim

A December 2005 rating decision denied the Veteran's claim of entitlement to nonservice-connected pension.

In a written statement received by the RO in January 2006, the Veteran expressed his disagreement with the RO's denial of nonservice-connected pension benefits.

The RO must issue a statement of the case for the issue of entitlement to nonservice-connected pension.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge for the issues of entitlement to service connection for a back injury, residuals of ruptured appendix, elevated cholesterol, a blood clot of the left leg, a mental condition, hypertension, and skin cancer.  The Veteran and his representative should be notified by letter of the date, time, and place of that hearing.

2.  Issue a statement of the case for the issue of entitlement to nonservice-connected pension, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

